Citation Nr: 0839911	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1995.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which reopened the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD and depression, and denied the claim on the 
merits.  

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD) and 
depression was previously denied in a July 2003 rating 
decision. That decision became final when not appealed. 38 
U.S.C.A. § 7105 (West 2002 & Supp 2008). Thus, regardless of 
any RO action, the Board is required to independently 
consider whether the veteran has submitted new and material 
evidence warranting the reopening of the claim before 
considering the claim on the merits. Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  A July 2003 rating decision denied entitlement to service 
connection for a psychiatric disability to included PTSD and 
depression.  In absence of a timely appeal, that decision is 
final.

2.  The evidence submitted since the July 2003 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a psychiatric disability to included PTSD and 
depression, and raises a reasonable possibility of 
substantiating that claim.



CONCLUSION OF LAW

The July 2003 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability to include PTSD and depression.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in April 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The veteran was adequately 
informed of the specific basis for the prior denial of his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim 
was readjudicated in a November 2007 supplemental statement 
of the case. 

While the appellant may not have received full notice prior 
to the initial decision, after he was provided pertinent 
notice the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated in a November 2007 supplemental statement 
of the case.  The claimant was provided the opportunity to 
present pertinent evidence.  There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence of record rebuts any 
suggestion that the appellant was prejudiced by VA's timing 
of the notice.  Hence, the case is ready for adjudication.

New and Material Evidence

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam). The Board is required to 
give consideration to all of the evidence received since the 
July 2003 rating decision in light of the totality of the 
record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

Background

Historically, the veteran has submitted claims for a 
psychiatric disability under various reiterations.  Service 
connection for a psychiatric disorder was initially denied by 
a March 1996 rating action.  In making that determination the 
RO found that the service records were negative for a 
diagnosis or treatment of chronic psychiatric problems.  A 
mild adjustment disorder was diagnosed but not considered a 
chronic psychiatric disease, and there was no evidence of a 
psychosis within one year of service. The veteran did not 
appeal this decision.  

By rating action in April 2001 a claim to reopen the claim 
was denied by the RO. In making that determination the RO 
found that evidence added since the prior denial of service 
connection was not new and material.  The veteran did not 
appeal this decision.  

In May 2002 the veteran filed a claim for service connection 
for depression and PTSD.

By July 2003 rating action service connection was denied for 
a psychiatric disorder to include PTSD and depression. In 
making that determination the RO found that while the veteran 
was currently diagnosed with PTSD, he did not serve in combat 
and his stressor information was too general in nature to be 
verifiable.  In addition, the service records were negative 
for a diagnosis or treatment of chronic psychiatric problems, 
and there was no evidence that linked the veteran's current 
depression to service. The veteran did not appeal this 
decision.

By rating action in September 2004 the RO reopened and denied 
the claim for service connection for depression and PTSD, 
determining that the evidence continued to show the disorder 
was not incurred or aggravated in service and did not contain 
any qualifying stressor information..

Analysis

The veteran was denied entitlement to service connection 
because while he had a current diagnosis of PTSD, he did not 
have competent evidence of a verifiable stressor.  In 
addition, while he had a current diagnosis of depression, he 
did not have any medical evidence linking his depression to 
service.  Therefore, for evidence to be new and material, a 
verifiable in-service stressor must be shown and medical 
evidence linking his PTSD to service; Likewise for evidence 
to be new and material for a psychiatric disorder including 
depression there must be evidence of treatment and or 
diagnosis of a chronic psychiatric disorder in service and 
medical evidence linking the current psychiatric disability 
to service.

A review of the service medical records includes:

A January 1975 medical examination in 
which the veteran reported a history of 
depression and excessive worry since 
childhood.  This was noted to have been 
mild and due to outside stress. No 
treatment was sought. 

A December 1994 entry from a clinical 
social worker noting the veteran was an 
active participant in the track 2 phase 
of the SART program (substance abuse and 
reorientation program.). He noted the 
veteran was a problem drinker but the 
situation was resolving.  His assessment 
was alcohol abuse, but no psychiatric 
diagnosis was offered.

A March 1995 clinical entry noted that 
the veteran had seen his sponsor at 
family services regarding a concern that 
family members may have been involved in 
a birthday party game that escalated into 
some coerced sexual acts. The clinician 
noted that the veteran was alert, and 
oriented times 4, with no indication of 
thought disorder.  His mood was slightly 
angry and affect was consistent.  The 
clinician noted suspected child sexual 
abuse by a non-family member perpetrator.  
The clinician planned follow up with the 
family after the children were 
interviewed (who were at this birthday 
party). The veteran's first sergeant was 
notified regarding the interview. A more 
specific plan was to be developed after 
additional findings.  Medical 
examinations were to be conducted if 
other children interviews indicated 
anything sexual happened at this party.

Post service medical treatment records from October 1995 
revealed stress problems related to his recent retirement 
from service (July 1995), a recent divorce, no job, and five 
children. The examiner diagnosed situational anxiety, and 
alcohol abuse.

A follow-up clinical visit in October 1995 noted a diagnosis 
of depression and situational anxiety. The veteran was 
strongly urged to seek counseling.  An offer was made to 
schedule an appointment with a chaplain and or the mental 
health clinic but the veteran declined.

At a December 1995 VA examination the examiner noted a 
history of somatic dysfunction. The veteran reported some 
difficulties with anxiety since he retired in August. He was 
unable to find work and felt somewhat tense and irritable. On 
mental status examination he was casually dressed, alert and 
cooperative.  He exhibited no bizarre motor movements or 
tics.  His mood was calm and affect was appropriate. He had 
no delusions, hallucinations, ideas of reference, or 
suspicion. He was oriented times 3 with good memory.  
Insight, judgment, and intellect were adequate. The diagnosis 
was adjustment disorder, mild.

The veteran submitted an October 1999 psychological-
educational evaluation to the RO without specifically 
claiming a service connected disability.  This was determined 
by the RO to be a claim to reopen the claim for service 
connection for a psychiatric disorder. 

The claims file contains very extensive service medical 
records spanning over the veterans 24 years of service.  This 
record alludes to treatment for anxiety, depression, alcohol 
abuse, and family related psychiatric problems.  However the 
mental health treatment records which would be beneficial in 
determining this claim are not part of the current record.  

Since the veteran filed his claim to reopen in May 2002 the 
RO received new evidence including additional VA mental 
health treatment records for PTSD, major depression, and 
dysthymia.  In addition, service personnel records were 
received in December 2002.  This additional information meets 
the criteria for new and material evidence.  Thus, the claim 
of entitlement to service connection for a psychiatric 
disorder to include PTSD and depression is reopened.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder to include PTSD and depression.


REMAND

As noted the claims file contains service medical record 
which alludes to treatment for anxiety, depression, alcohol 
abuse, and family related psychiatric problems.  However the 
mental health treatment records which would be beneficial in 
determining this claim are not of record.  

A remand is necessary to obtain any separately stored service 
mental health treatment records. 

In response to requests for stressor information by the RO, 
the veteran has submitted very general and vague stressor 
statements.  As the claim is being remanded the veteran 
should be given an additional opportunity to submit stressor 
information with adequate detail to verify his stressors.

Finally the veteran has not been given a current VA 
psychiatric and psychological examination to determine the 
exact nature and extent of his psychiatric disorders.

Accordingly the appeal must be remanded for the following 
actions:

1. The RO should secure the veteran's 
service mental health records through 
official channels, including outpatient 
records, and any inpatient mental health 
records, as well.

2. The RO should obtain all records of VA 
mental health treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, 
including those marked "sensitive."

3.  The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in verifying the reported 
in-service stressors which he believes 
are responsible for his PTSD, to include 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment. The best evidence would be 
independently verifiable evidence 
documenting the claimed incidents. 

4. The RO, after waiting an appropriate 
time period for the veteran to respond, 
must prepare a summary of any reported 
verifiable stressors using both the 
information provided in reply to the 
above request and the facts found in the 
earlier stressor statements found in the 
claims file. Then, the RO should forward 
the summary to JSRRC and ask them to 
attempt verify each claimed stressor. The 
veteran must be informed of the results 
of the search.

5. Thereafter, the RO should schedule an 
examination with a VA psychiatrist and 
psychologist to determine the nature and 
etiology of any diagnosed psychiatric 
disorder, to include depression and PTSD. 
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
appellant has PTSD, and, if so, whether 
it is due to an independently verifiable 
inservice stressor. The examiner should 
be informed of any stressor which has 
been independently verified. A diagnosis 
of PTSD under DSM IV criteria should be 
made or definitively ruled out. If PTSD 
is diagnosed, the examiners should 
indicate whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that PTSD is linked to an independently 
verified in-service stressor: If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made. 
If another psychiatric disorder is 
diagnosed, the examiners should indicate 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
psychiatric disorder is related to the 
appellant's military service. The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.

In responding to these questions, the 
examiners are to provide a rationale for 
their opinions, including addressing 
evidence in the claims file and the use 
of sound medical principles.  If the 
examiners cannot offer opinions without 
resorting to speculation, they must so 
state, and explain why speculation is 
required to reach the opinions offered.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a psychiatric disorder to 
include PTSD and depression.  The RO is 
to make a determination based on the law 
and regulations in effect at the time of 
the decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


